Citation Nr: 0117115	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  01-04 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than March 21, 1998 
for the assignment of a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kaiser D. Lowe


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel





INTRODUCTION

The veteran had active service from February 1937 to February 
1940 and from February 1940 to June 1945.

This appeal arises from a July 2000 rating decision of the 
Indianapolis, Indiana Regional Office (RO) which granted 
entitlement to TDIU benefits effective from the date of claim 
on March 20, 2000.  Thereafter, by rating decision in 
February 2001, an earlier effective date was assigned from 
March 21, 1998.  The claimant continues to request the 
assignment of an earlier effective date.


FINDINGS OF FACT

1.  A claim for the highest rating possible for the service 
connected multiple joint arthritis was received along with 
medical evidence in support thereof on September 19, 1995.  

2.  Reports of VA orthopedic examinations, conducted on 
November 4, 1995, show that the veteran was unable to follow 
a substantially gainful occupation due to his service 
connected systemic arthritis.

3.  VA must consider the 4 November 1995 reports of VA 
examination as a claim for TDIU benefits.


CONCLUSION OF LAW

The criteria for an effective date of November 4, 1995 for 
the assignment of a total disability rating based on 
individual unemployability due to service connected 
disability have been met.  38 U.S.C.A. §§ 1155,  5110 (West 
1991); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The Department of 
Veterans Affairs (VA) has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Total disability meriting a 100% schedular rating exists 
"when there is present any impairment of mind or body which 
is sufficient to render it impossible for the average person 
to follow a substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2000).  Where the schedular disability 
rating is less than 100%, a TDIU rating may nonetheless be 
assigned if a veteran is rendered unemployable as a result of 
service-connected disabilities, provided that certain 
regulatory requirements are satisfied.  See 38 C.F.R. §§ 
3.341(a), 4.16(a) (2000).  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

With regard to 38 C.F.R. § 4.16(a), substantially gainful 
employment suggests 'a living wage'."  Beaty v. Brown, 6 Vet. 
App. 532, 538 (1994) (quoting Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991)).  A veteran who is unable to secure and 
follow a substantial occupation by reason of a service- 
connected disability shall be rated totally disabled.  See 38 
C.F.R. § 4.16(b).

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  38 C.F.R. 
§ 3.400(o)(2).  The term "application" is not defined in 
the statute.  In the regulations, "claim" and 
"application" are considered equivalent and are defined 
broadly to include "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  38 
C.F.R. § 3.1(p).  Under 38 C.F.R. § 3.155(a), the submission 
of certain medical records may constitute an "informal 
claim" for an increase in disability compensation.  If a 
"formal claim" has not been received by VA upon its receipt 
of an informal claim, VA must forward an application to the 
claimant; the claimant must return the formal claim to VA 
within one year to make the date of receipt of the informal 
claim an appropriate effective date for the claim.  The 
applicable statutory and regulatory provisions, fairly 
construed, require that VA look to all communications in the 
file that may be interpreted as applications or claims - 
formal and informal - for increased benefits and, then, to 
all other evidence of record to determine the "earliest date 
as of which", within the year prior to the claim, the 
increase in disability was ascertainable.  38 U.S.C.A. 
§ 5110(b)(2); see 38 C.F.R. §§ 3.400(o)(2), 3.155(a); Quarles 
v. Derwinski, 2 Vet. App. 858 (1992).  

38 C.F.R. § 3.157(b) provides that the date of an outpatient 
or hospital examination or admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
an informal claim for increased benefits, or an informal 
claim to reopen, with respect to disabilities for which 
service connection has been granted.  This section does not 
require the veteran to identify the report as a claim or to 
identify the benefits sought.  

Moreover, in the recent case of Roberson v. Principi, No. 00-
7009 (Fed. Cir. May 29, 2001), the Court held that once a 
veteran submits evidence of a medical disability and makes a 
claim for the highest rating possible, and additionally 
submits evidence of unemployability, VA must consider a claim 
for TDIU.  

In the case at bar, the RO has established March 21, 1998 as 
the effective date for the award of TDIU benefits.  On this 
date, VA orthopedic examinations demonstrated the veteran's 
unemployability.  The question then becomes whether any of 
the VA medical records, prior to March 21, 1998, evidenced 
the veteran's unemployability. 

By rating decision in September 1952, a 10 percent evaluation 
was assigned for arthritis of the low back.  By rating 
decision in December 1976, a 30 percent evaluation was 
assigned for gouty arthritis of the right shoulder, left 
knee, left ankle and low back.  Employment history includes 
working as a railroad laborer  and as a chain and door man 
with Youngstown Sheet and Tube until 1952.  

Diagnoses included severe arthritis on hospitalization in 
April 1975.

A February 1977 private physician statement indicates that 
the veteran was disabled as a result of generalized 
osteoarthritis of the legs.

Received on September 19, 1995 was a claim for an increased 
rating for the service connected arthritis.  In October, 
radiating foot pain was noted.  The knees were not 
symptomatic.  

VA outpatient treatment records were received in October 
1995.  In late September 1995, the veteran was admitted for 
hallux valgus of the right big toe and narrowing of the first 
metatarsophalangeal joint with osteoarthritis.

A September 1995 VA hospital report shows that the veteran 
had a history of hypertension, diabetes mellitus and 
arthritis.  He presented with complaints of right foot pain 
and increased numbness and swelling of the right foot of one 
month in duration.  The veteran was treated for cellulitis of 
the right foot.  The diagnosis was also cellulitis of the 
right foot.  

On VA orthopedic examination on November 4, 1995, a history 
of rheumatoid arthritis with left and right knee pain and 
left shoulder pain were reported.  Pain was intermittent and 
did not compare with pain of the back which radiated into 
both legs.  Pain had been increasing in severity.  The 
veteran could walk for one-half of a block.  The diagnoses 
were severe arthritis and rheumatoid arthritis of the lumber 
spine, knees and shoulder.   

On the September 1996 substantive appeal, the veteran 
contended that higher ratings should be assigned for 
increased disability and an inability to walk.

In March 2000, the veteran indicated that he last worked full 
time in 1995 due to the service connected multiple joint 
arthritis.  It was further indicated that the most the 
veteran had ever earned was $40,800 in 1995 as a self-
employed personnel manager of rental property.  The veteran 
had a 7th grade education with no other education or training 
either before or after he became too disabled to work.  The 
veteran had been a heavy equipment operator but due to his 
disabilities he had been unable to work in this capacity for 
over 20 years by March 2000.  After that, the veteran had 
been self-employed as a property manager before the 
progressive degeneration of health forced him to stop in 
1995.  

The evidence shows that the veteran last worked on a full 
time basis in April 1995 as a property manager.  Given his 
work history as a laborer and property manager, the November 
4, 1995 reports of VA examination demonstrated the extremely 
limited nature of the veteran's ability to function.  For 
example, he was unable to walk more than one half of a block 
and he suffered from painful debilitating multiple joint 
arthritis which affected his lower and upper extremities as 
well as the back.  Therefore, the Board finds that the 
medical evidence from November 4, 1995 establishes 
entitlement to TDIU benefits as it shows evidence of 
unemployability and it was received in concert with an 
increased rating claim in which the veteran was seeking the 
highest rating possible.  

The Board must also consider the earliest date as of which, 
within the year prior to the November 1995 claim, that the 
increase in disability due to the service connected arthritis 
was sufficient to render the veteran unemployable.  In this 
regard, there is no evidence before September 1995 and the 
evidence between September 1995 and November 3, 1995 lacks 
significant probative value as it fails to demonstrate a 
clear picture as to the extent to which arthritis limited the 
veteran's employability.  It is also of significant 
importance that the veteran has reported being employed on a 
full time basis until April 1995 which undermines further 
contention as to whether he could work during the pre-April 
1995 time frame.  It is therefore the decision of the Board 
that the effective date for the award of TDIU benefits should 
be the date of VA examination on November 4, 1995 when the 
evidence first showed that the veteran was unable to work due 
to service connected disability thereby entitling him to TDIU 
benefits.  See Roberson, supra.


ORDER

An effective date of November 4, 1995 for the award of a 
total disability rating based on individual unemployability 
due to service connected disability is granted, subject to 
the law and regulations pertaining to payment of monetary 
benefits.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

